



Exhibit 10.22


AMENDMENT DATED NOVEMBER 10, 2016 TO THE MARRIOTT INTERNATIONAL, INC. STOCK AND
CASH INCENTIVE PLAN, THE STARWOOD 2013 LONG-TERM INCENTIVE COMPENSATION PLAN,
THE STARWOOD 2004 LONG-TERM INCENTIVE COMPENSATION PLAN, THE STARWOOD 2002
LONG-TERM INCENTIVE COMPENSATION PLAN, AND THE STARWOOD 1999 LONG-TERM INCENTIVE
COMPENSATION PLAN

--------------------------------------------------------------------------------

BOARD OF DIRECTORS
OF
MARRIOTT INTERNATIONAL, INC.


NO:        BOARD 2016 -- 28


DATE:        November 10, 2016




Approval of Amendment to the
Marriott International, Inc. Stock and Cash Incentive Plan


WHEREAS, Marriott International, Inc. (the “Company”) maintains the Marriott
International, Inc. Stock and Cash Incentive Plan (the “Plan”);


WHEREAS, pursuant to Article 17.1 of the Plan, the Board may at any time amend
the Plan;


WHEREAS, the change-in-control protections under the Plan, which provide for
acceleration of award vesting and distribution in the event of a Covered
Termination of Employment (as defined in the Plan) in connection with a Change
in Control (as defined in the Plan), currently apply only to participants who
are Executive Vice Presidents or above or in a position at market reference code
18 or above;


WHEREAS, the Compensation Policy Committee (the “Committee”) has recommended
that the Board approve an amendment to the Plan to (i) extend the same Change in
Control protections to all employee participants for both awards currently
outstanding and awards granted hereafter, except as the Committee may otherwise
explicitly provide in prospective award agreements under the Plan, and to (ii)
make related changes to promote tax efficiency; and


WHEREAS, the Board has reviewed the Committee’s recommendation and believes it
is reasonable and appropriate.


NOW THEREFORE, BE IT RESOLVED, that the Board hereby approves and adopts the
amendment to the Plan substantially in the form attached hereto as Exhibit A;
and


BE IT FURTHER RESOLVED that the Chairman, Chief Executive Officer, and any Vice
President of the Company, or their designees, are authorized in the name of, and
on behalf of, the Company to take any and all such actions and to expend such
funds as shall be necessary or appropriate, in their judgment, to carry out the
intent and purposes of these Resolutions.









--------------------------------------------------------------------------------





Approval Related to Change-In-Control Protections
Under Starwood Plans and Awards




WHEREAS, prior to the consummation of the merger transactions by which Starwood
Hotels & Resorts Worldwide, LLC (then known as Starwood Hotels & Resorts
Worldwide, Inc.) (“Starwood”) became a wholly-owned subsidiary of the Company
(the “Merger”), Starwood maintained the Starwood Hotels & Resorts Worldwide,
Inc. 2013 Long-Term Incentive Compensation Plan, the Starwood Hotels & Resorts
Worldwide, Inc. 2004 Long-Term Incentive Compensation Plan, the Starwood Hotels
& Resorts Worldwide, Inc. 2002 Long-Term Incentive Compensation Plan, the
Starwood Hotels & Resorts Worldwide, Inc. 1999 Long-Term incentive Compensation
Plan and the Starwood Hotels & Resorts Worldwide, Inc. 1995 Long-Term Incentive
Plan (collectively, the “Starwood Plans”);


WHEREAS, pursuant to the Merger, the Company has assumed the Starwood Plans and
all awards granted thereunder, all references therein to “Company” have been
amended to mean the Company, and all references therein to “Board” have been
amended to mean the Board of Directors of the Company;


WHEREAS, the change-in-control protections for outstanding awards under the
Starwood Plans include certain presumptions regarding the circumstances
surrounding a participant’s termination of employment (“Rebuttable
Presumptions”) that govern unless the Company establishes to the Board by clear
and convincing evidence to the contrary that they are not correct, including,
without limitation, positions regarding whether employment was terminated for
Cause, for Good Reason, or in connection with or in anticipation of a Change in
Control, each as defined in the applicable Starwood Plan or award agreement;


WHEREAS, the Committee has recommended that, in order to increase administrative
efficiency, the Board delegate to the Board of Managers of Starwood Hotels &
Resorts Worldwide, LLC the authority to determine whether the Company has
overcome Rebuttable Presumptions by clear and convincing evidence to the
contrary;


WHEREAS, the Board has reviewed the Committee’s recommendation and believes it
is reasonable and appropriate; and


WHEREAS, the Board wishes to rename the Starwood Plans because Starwood Hotels &
Resorts Worldwide, Inc. no longer exists with that name.


NOW THEREFORE, BE IT RESOLVED, that the Board hereby delegates to the Board of
Managers of Starwood Hotels & Resorts Worldwide, LLC (the “Starwood Board”) the
authority to determine whether the Company has overcome Rebuttable Presumptions
by clear and convincing evidence to the contrary;


BE IT FURTHER RESOLVED that the Starwood Plans are each renamed by replacing
“Starwood Hotels & Resorts Worldwide, Inc.” in their titles with “Starwood
Hotels & Resorts Worldwide”; and


BE IT FURTHER RESOLVED that the Chairman, Chief Executive Officer, and any Vice
President of the Company, or their designees, are authorized in the name of, and
on behalf of,





--------------------------------------------------------------------------------





the Company to take any and all such actions and to expend such funds as shall
be necessary or appropriate, in their judgment, to carry out the intent and
purposes of these Resolutions.




By the Board of Directors






Bancroft S. Gordon
Corporate Secretary





--------------------------------------------------------------------------------





EXHIBIT A


AMENDMENT TO THE
MARRIOTT INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN


THIS AMENDMENT to the Marriott International, Inc. Stock and Cash Incentive
Plan, as amended and restated effective January 1, 2008, and as subsequently
amended from time to time (the “Plan”), is made this __ day of November, 2016
with immediate effect, as follows:


1.
The first paragraph of Section 15.1 is hereby amended to read as follows (new
language underlined and deleted language struck):



15.1    Treatment of Awards. Effective for any Awards granted to or held by
Participants on or after November 7, 2008, Except as otherwise explicitly
provided in any Award agreement with a grant date on or after February 1, 2016,
if a Participant who is actively employed by the Company as an Executive Vice
President or above or in a position at market reference code 18 or above incurs
a Covered Termination of Employment (as defined in Article 15.2 below) within
three (3) months preceding or twelve (12) months following a Change in Control
(as defined in Article 15.3 below), then the following shall occur with respect
to any Awards held by or granted to such Participant (or any Beneficiary)
immediately following the later to occur of such Change in Control and such
Covered Termination of Employment (the “Trigger Date):


2.
Section 15.1(c) is hereby amended, solely for purposes of clarity, by replacing
each instance therein of the term “Other Cash-Based Awards” with the term “Other
Cash Performance-Based Awards.”



3.
The final paragraph of Section 15.3 is hereby amended to read as follows (new
language underlined and deleted language struck):



Notwithstanding the foregoing provisions of Article 15.3, with respect to any
Award that is subject to Code Section 409A, in order to be treated as a Change
in Control, if any event described in this Article 15.3 also must does not
qualify as a “change in control event” within the meaning of Code Section
409A(a)(2)(A)(v) and the regulations thereunder, then such event shall
constitute a Change in Control for purposes of the foregoing provisions of
Section 15.3 only to the extent such status does not result in taxation pursuant
to Code Section 409A, and appropriate provision shall be made for the protection
of any rights to future distribution, including, without limitation, a
nonqualified deferred compensation account allocation of equivalent value.





